

EXECUTION VERSION





RECEIVABLES SALE AGREEMENT


dated as of September 28, 2012

among

KEYSTONE AUTOMOTIVE INDUSTRIES, INC.,
as an Originator,
GREENLEAF AUTO RECYCLERS, LLC,
as an Originator,


and
LKQ RECEIVABLES FINANCE COMPANY, LLC,
as Buyer





--------------------------------------------------------------------------------



RECEIVABLES SALE AGREEMENT
THIS RECEIVABLES SALE AGREEMENT, dated as of September 28, 2012 is by and among
Keystone Automotive Industries, Inc., a California corporation (“Keystone”),
Greenleaf Auto Recyclers, LLC, a Delaware limited liability company
(“Greenleaf”, together with Keystone, and each other Subsidiary of LKQ which
enters into a Joinder Agreement, each individually, an “Originator” and
collectively, the “Originators”), and LKQ Receivables Finance Company, LLC, a
Delaware limited liability company (“Buyer”). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit I.
PRELIMINARY STATEMENTS
Originators now own, and from time to time hereafter will own, Receivables.
Originators wish to sell and assign to Buyer, and Buyer wishes to purchase from
Originators, all of the applicable Originator’s right, title and interest in and
to such Receivables, together with the Related Security and Collections with
respect thereto.
Originators and Buyer intend the transactions contemplated hereby to be true
sales of the Receivables from the applicable Originator to Buyer, providing
Buyer with the full benefits of ownership of the Receivables, and Originators
and Buyer do not intend these transactions to be, or for any purpose to be
characterized as, loans from Buyer to Originators.
Following the purchase of Receivables from Originators, until the Purchase
Agreement referred to below is terminated, Buyer will sell all of its right,
title and interest therein and in the associated Related Security and
Collections pursuant to that certain Receivables Purchase Agreement dated as of
September 28, 2012 (as the same may from time to time hereafter be amended,
supplemented, restated or otherwise modified, the “Purchase Agreement”) among
Buyer, as Seller, LKQ Corporation (“LKQ”), as Servicer, the entities party
thereto from time to time as Conduits, the entities party thereto from time to
time as “Financial Institutions” (each, a “Financial Institution”), the entities
party thereto from time to time as Managing Agents and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. or any successor agent appointed pursuant to the
terms of the Purchase Agreement, as agent for the Purchasers thereunder (in such
capacity, the “Administrative Agent”).
ARTICLE I
AMOUNTS AND TERMS


Section 1.1    Purchase of Receivables.
(a)    Initial Purchase. On the date hereof, the Originators shall sell to the
Buyer all Receivables outstanding as of the date hereof and the Collection
Accounts and Lock-Boxes listed on Exhibit III. On the date of such Purchase, the
Buyer shall, upon satisfaction of the

1

--------------------------------------------------------------------------------



applicable conditions set forth in Article III, pay (a) the Purchase Price for
the Receivables sold to it in the manner provided in Section 1.1(c), and (b)
$1.00 for the Collection Accounts and Lock-Boxes listed on Exhibit III.
(b)    Subsequent Purchases. On each Business Day following the date hereof
until the Sale Termination Date, each Originator shall sell to the Buyer, and
the Buyer shall purchase from each Originator, upon satisfaction of the
applicable conditions set forth in Article III, all Receivables originated or
otherwise acquired by such Originator which have not previously been sold or
contributed to the Buyer
(c)    Payment of Purchase Price. With respect to any Receivables purchased on
the date hereof and coming into existence after the date hereof, the Buyer shall
pay the Purchase Price therefor in the following manner:
(i)    first, by the application of any unused Purchase Price Credits owed by
such Originator to the Buyer;
(ii)    second, by delivery of immediately available funds, to the extent of
funds available to the Buyer from (x) its subsequent sale of the Receivables
under the Purchase Agreement or (y) other cash on hand; and
(iii)    third, with the consent of the Buyer, with respect to Keystone, as an
amount deemed to be netted against a contribution to the capital of the Buyer;
and
(iv)    fourth, by delivery of the proceeds of a subordinated revolving loan
from such Originator to Buyer (each a “Subordinated Loan”) in an amount not to
exceed the Maximum Subordinated Loan Amount. Each Originator is hereby
authorized by the Buyer to endorse on the schedule attached to the Subordinated
Note an appropriate notation evidencing the date and amount of each advance
thereunder, as well as the date of each payment with respect thereto, provided
that the failure to make such notation shall not affect any obligation of the
Buyer thereunder.
Although the Purchase Price for each Receivable coming into existence after the
date hereof shall be due and payable in full by the Buyer to the Originators on
the date such Receivable came into existence, and payment of such Purchase Price
shall be made as provided in this Section 1.1(c), final settlement of the
Purchase Price between the Buyer and the Originators shall be effected on a
monthly basis on each Settlement Date with respect to all Receivables coming
into existence during the calendar month preceding such Settlement Date and
based on the information contained in the Monthly Report delivered by the
Servicer pursuant to the Purchase Agreement for the calendar month then most
recently ended. On each Settlement Date, the Buyer and the Originators shall
cause a reconciliation to be made in respect of all purchases that shall have
been made during the calendar month then most recently ended. Although
settlement shall be effected on Settlement Dates, any net increase or decrease
in the amount owing under each Subordinated Note made pursuant to this Section
1.1(c) shall be deemed to have occurred and shall be effective as of the last
Business Day of the calendar month to which such settlement relates.

2

--------------------------------------------------------------------------------





(c)    Ownership of Receivables and Related Security. It is the intention of the
parties hereto that the Purchase of Receivables made hereunder shall constitute
a sale of “accounts” (as such term is used in Article 9 of the UCC), which sale
is absolute and irrevocable and provides Buyer with the full benefits of
ownership of the Receivables. Except for the Purchase Price Credits owed
pursuant to Section 1.3, each sale of Receivables hereunder is made without
recourse to any Originator; provided, however, that (i) each Originator shall be
liable to Buyer for all representations, warranties and covenants made by such
Originator pursuant to the terms of the Transaction Documents to which such
Originator is a party, and (ii) such sale does not constitute and is not
intended to result in an assumption by Buyer or any assignee thereof of any
obligation of the applicable Originator or any other Person arising in
connection with the Receivables, the related Contracts and/or other Related
Security or any other obligations of such Originator. In view of the intention
of the parties hereto that the Purchase of Receivables made hereunder shall
constitute a sale of such Receivables rather than loans secured thereby, each
Originator agrees that it will, on or prior to the date hereof and in accordance
with Section 4.1(e)(ii), mark its master data processing records relating to the
Receivables with a legend acceptable to Buyer and to the Administrative Agent
(as Buyer’s assignee), evidencing that Buyer has purchased such Receivables as
provided in this Agreement (or, if any master data processing records cannot be
marked with a legend, mark the related physical records with such a stamped
legend no less frequently than monthly) and to note in its financial statements
that its Receivables have been sold to Buyer. Each Originator will execute and
file such financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices, as may be necessary
or appropriate to perfect and maintain the perfection of Buyer’s ownership
interest in the Receivables and the Related Security and Collections with
respect thereto, or as Buyer or the Administrative Agent (as Buyer’s assignee)
may reasonably request.
Section 1.2    Collections.
(a)    The Servicer shall apply all Collections released to the Buyer pursuant
to the Purchase Agreement and all amounts paid by the Originators pursuant to
Section 1.3 hereof (i) first, to pay the Purchase Price then owing by the Buyer
hereunder on such date, (ii) second, if such date is a Settlement Date, to pay
the accrued and unpaid interest on the Subordinated Loan for the most recently
ended calendar month (as provided in Section 1.2(c)), and (iii) third, to prepay
in whole or in part the principal amount of the Subordinated Loan. The Servicer
shall, on or before each Settlement Date, deposit into an account of the Buyer
or the Buyer’s assignee all remaining Collections of Receivables (if any) then
held by the Servicer (but only to the extent such Collections have not been
previously applied to purchase new Receivables hereunder or to pay the
Subordinated Loan).
(b)    In the event that the Originators believe that collections which are not
Collections of Receivables have been deposited into an account of the Buyer or
the Buyer’s assignee, the Originators shall so advise the Buyer and, on the
Business Day following such identification to the Buyer’s reasonable
satisfaction, the Originators shall instruct the Servicer to remit such
collections to the Originators.
(c)    On each Settlement Date, the Buyer shall, to the extent Collections are
available for such purpose under the Purchase Agreement and are not required to
pay the

3

--------------------------------------------------------------------------------



Purchase Price for any Receivables purchased hereunder, pay to the Originators
accrued interest on the Subordinated Loan; provided that each such payment shall
be made solely from (i) Collections of Receivables after all other amounts then
due from the Buyer under the Purchase Agreement have been paid in full and all
amounts then required to be set aside by the Buyer or the Servicer under the
Purchase Agreement have been so set aside or (ii) excess cash flow from
operations of the Buyer which is not required to be applied to the payment of
any Obligations; and provided, further that no such payment shall be made at any
time when an “Event of Termination” (as defined in the Purchase Agreement) shall
have occurred and be continuing. At such time following the Sale Termination
Date when all Obligations shall have been paid in full, the Buyer shall apply
all Collections of Receivables received by the Buyer pursuant to Section 1.2(a)
(and not previously distributed) first to the payment of accrued interest on the
Subordinated Loan, and then to the reduction of the principal amount of the
Subordinated Loan, in each case, allocated among the Originators in the Buyer’s
sole discretion.
Section 1.3    Purchase Price Credit Adjustments. If on any day:
(a)    the Outstanding Balance of a Receivable is:
(i)    reduced as a result of any defective or rejected goods or services, any
discount or any adjustment or otherwise by the applicable Originator (other than
cash Collections on account of the Receivables),
(ii)    reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction), or
(b)    any of the representations and warranties set forth in Article II were
not true and correct with respect to any Receivable on the date it was sold
hereunder,
then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder in an
amount equal to the amount of such reduction or cancellation in the case of
clause (a) or the Outstanding Balance of such Receivable in the case of clause
(b). If such Purchase Price Credit exceeds the Original Balance of the
Receivables being sold by the applicable Originator on any day, then such
Originator shall pay the remaining amount of such Purchase Price Credit in cash
promptly thereafter, provided that if the Sale Termination Date has not
occurred, the applicable Originator shall be allowed to deduct the remaining
amount of such Purchase Price Credit from any indebtedness owed to it under the
Subordinated Note to the extent permitted thereunder.
Section 1.4    Payments and Computations, Etc. All amounts to be paid or
deposited by Buyer hereunder shall be paid or deposited in accordance with the
terms hereof on the day when due in immediately available funds to the account
of the applicable Originator designated from time to time by such Originator or
as otherwise directed by such Originator. In the event that any payment owed by
any Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. If any Person fails
to pay any amount hereunder when due, such Person agrees to pay, on demand, the
Default Fee in respect thereof until paid in full; provided, however, that such
Default Fee shall

4

--------------------------------------------------------------------------------



not at any time exceed the maximum rate permitted by applicable law. All
computations of interest payable hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first but excluding the
last day) elapsed.
Section 1.5    Transfer of Records.
(a)    In connection with the Purchase of Receivables hereunder, each Originator
hereby sells, transfers, assigns and otherwise conveys to Buyer all of such
Originator’s right and title to and interest in the Records (other than
Contracts) and other Related Security relating to all of its Receivables sold
hereunder and all rights (with respect to enforcement or otherwise) under the
Contracts relating to all of its Receivables sold hereunder, without the need
for any further documentation in connection with the Purchase. In connection
with such transfer, each Originator hereby grants to each of Buyer, the
Administrative Agent and the Servicer, an irrevocable, non-exclusive license to
use, without royalty or payment of any kind, all software used by such
Originator to account for the Receivables, to the extent necessary to administer
the Receivables, whether such software is owned by such Originator or is owned
by others and used by such Originator under license agreements with respect
thereto, provided that should the consent of any licensor of such Originator to
such grant of the license described herein be required, such Originator hereby
agrees that upon the request of Buyer (or the Administrative Agent as Buyer’s
assignee), such Originator will use its reasonable efforts to obtain the consent
of such third-party licensor and provided further that none of the Buyer, the
Administrative Agent or the Servicer shall exercise its rights to such license
until after the occurrence of an Amortization Event. The license granted hereby
shall be irrevocable, and shall terminate on the date this Agreement terminates
in accordance with its terms. Upon the termination of this Agreement any such
software used by the Buyer, the Administrative Agent or the Servicer during the
term of this Agreement shall be returned to the applicable Originator.
(b)    Each Originator (i) shall take all action that may be necessary or
appropriate to ensure that Buyer and its assigns under the Purchase Agreement
have an enforceable ownership interest in the Records and other Related Security
relating to the Receivables purchased from such Originator hereunder, and (ii)
shall use its reasonable efforts to ensure that Buyer, the Administrative Agent
and the Servicer each has an enforceable right (whether by license or sublicense
or otherwise) to use all of the computer software used to account for the
Receivables and/or to recreate such Records, including, without limitation, any
such action reasonably requested by the Buyer and/or the Administrative Agent
(as the Buyer’s assignee) from time to time hereafter.
Section 1.6    Characterization. (a) If, notwithstanding the intention of the
parties expressed in Section 1.1(c), any sale or contribution by any Originator
to Buyer of Receivables hereunder shall be characterized by a court of competent
jurisdiction as a secured loan and not a sale (a “Recharacterization”), or such
sale shall for any reason be ineffective or unenforceable, then this Agreement
is and shall be deemed, as of the date hereof, to constitute a security
agreement under the UCC and other applicable law. For this purpose and without
being in derogation of the parties’ intention that the sale of Receivables
hereunder shall constitute a true sale thereof, each Originator hereby grants to
Buyer a security interest in all of such Originator’s right, title and interest
in, to and under the following assets, now existing or hereafter arising: (i)
all Receivables originated by it, (ii) the Collections, (iii) each Lock-Box,

5

--------------------------------------------------------------------------------



(iv) each Collection Account, (v) all Related Security, (vi) all other rights
and payments relating to such Receivables, (vii) all proceeds of any of the
foregoing, and (viii) all other assets in which the Buyer has acquired, may
hereafter acquire and/or purports to have acquired an interest hereunder, to
secure the prompt and complete payment of a loan (in the event that any sale or
contribution hereunder is characterized as a secured loan) deemed to have been
made in an amount equal to the Purchase Price of the Receivables together with
all other obligations of Originator hereunder, which security interest shall be
prior to all other Adverse Claims thereto. After the occurrence of an
Termination Event, Buyer and its assigns shall have, in addition to the rights
and remedies which they may have under this Agreement, all other rights and
remedies provided to a secured creditor after default under the UCC and other
applicable law, which rights and remedies shall be cumulative. Each Originator
hereby authorizes the Buyer (or its assigns), within the meaning of Section
9-509 of any applicable enactment of the UCC, as secured party, to file, without
the signature of the debtor, the UCC financing statements contemplated hereby.
In the case of any Recharacterization, each of the Originators and the Buyer
represents and warrants as to itself that each remittance of Collections by such
Originator to the Buyer will have been (i) in payment of a debt incurred by such
Originator in the ordinary course of business or financial affairs of such
Originator and the Buyer and (ii) made in the ordinary course of business or
financial affairs of such Originator and the Buyer.



    (b)    Each Originator acknowledges that Buyer, pursuant to the Purchase
Agreement, shall assign to the Administrative Agent, for the benefit of the
Administrative Agent and the Purchasers thereunder, all of its rights, remedies,
powers and privileges under this Agreement and that the Administrative Agent may
further assign such rights, remedies, powers and privileges to the extent
permitted by the Purchase Agreement. Each Originator agrees that the
Administrative Agent, as the assignee of the Buyer, shall, subject to the terms
of the Purchase Agreement, have the right to enforce this Agreement and to
exercise directly all of Buyer’s rights and remedies under this Agreement
(including, without limitation, the right to give or withhold any consents or
approvals of Buyer to be given or withheld hereunder, and, in any case without
regard to whether specific reference is made to Buyer’s assigns in the
provisions of this Agreement which set forth such rights and remedies) and each
Originator agrees to cooperate fully with the Administrative Agent and the
Purchasers in the exercise of such rights and remedies. Each Originator further
agrees to give to the Administrative Agent copies of all notices it is required
to give to Buyer hereunder.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


Section 2.1    Representations and Warranties of Originators. Each Originator
hereby represents and warrants, as to itself, to Buyer that:
(a)    Corporate Existence and Power. It is a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
its state of organization, and is duly qualified to do business and is in good
standing as a foreign entity, and has and holds all power, corporate or
otherwise, and all governmental licenses, authorizations, consents and approvals
required to carry on its business in each jurisdiction in which its business is
conducted, other than those qualifications, good standings, licenses,
authorizations, consents and approvals the absence of which would not reasonably
have a Material Adverse Effect.
(b)    Power and Authority; Due Authorization Execution and Delivery. The
execution and delivery by such Originator of this Agreement and each other
Transaction Document

6

--------------------------------------------------------------------------------



to which it is a party, and the performance of its obligations hereunder and
thereunder and, such Originator’s use of the proceeds of the Purchase made
hereunder, are within its powers and authority, corporate or otherwise, and have
been duly authorized by all necessary action, corporate or otherwise, on its
part. This Agreement and each other Transaction Document to which such
Originator is a party has been duly executed and delivered by such Originator.
(c)    No Conflict. The execution and delivery by such Originator of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation, by‑laws or limited
partnership agreement (or equivalent organizational documents), (ii) any law,
rule or regulation applicable to it other than any contravention or violation
which would not reasonably have a Material Adverse Effect, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound other than any contravention or
violation which would not reasonably have a Material Adverse, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property other than any contravention or violation which would not reasonably
have a Material Adverse Effect, and do not result in the creation or imposition
of any Adverse Claim on any assets of such Originator or its Subsidiaries
(except as created hereunder); and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.
(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Originator of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder in its capacity as
Originator.
(e)    Actions, Suits. Other than as disclosed on Schedule A, there are no
actions, suits or proceedings pending, or to the best of such Originator’s
knowledge, threatened, against or affecting such Originator, or any of its
properties, in or before any court, arbitrator or other body, that would
reasonably be expected to have a Material Adverse Effect. Such Originator is not
in default with respect to any order of any court, arbitrator or governmental
body applicable to it or its properties other than defaults which would not
reasonably be expected to have a Material Adverse Effect.
(f)    Binding Effect. This Agreement and each other Transaction Document to
which such Originator is a party constitute the legal, valid and binding
obligations of such Originator enforceable against such Originator in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g)    Accuracy of Information. All information heretofore furnished by such
Originator or any of its Affiliates to Buyer (or its assigns) for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby

7

--------------------------------------------------------------------------------



or thereby is, and all such information hereafter furnished by such Originator
or any of its Affiliates to Buyer (or its assigns) will be, true and accurate in
every material respect on the date such information is stated or certified and
does not and, when considered as a whole, will not contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein not misleading under the circumstances in
which made.
(h)    Use of Proceeds. No proceeds of the Purchase hereunder will be used (i)
for a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.
(i)    Good Title. At the time each Receivable originated by it came into
existence, such Originator shall be the legal and beneficial owner of each such
Receivable and Related Security with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents.
(j)    Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to Buyer (and Buyer
shall acquire from such Originator) legal and equitable title to, with the right
to sell and encumber each Receivable originated by it existing and hereafter
arising, together with the Related Security and Collections with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Buyer’s ownership
interest in the Receivables, the Related Security and the Collections. None of
the Contracts or Invoices constitute “chattel paper” or “instruments” within the
meaning of Section 9-102 of the UCC of any applicable jurisdiction.
(k)    Places of Business. The principal places of business and chief executive
office of such Originator and the offices where it keeps all of its Records are
located at the address(es) listed on Exhibit II or such other locations of which
Buyer has been notified in accordance with Section 4.2(a) in jurisdictions where
all action required by Section 4.2(a) has been taken and completed. Such
Originator’s Federal Employer Identification Number and sole jurisdiction of
organization is correctly set forth on Exhibit II.
(l)    Collections. The conditions and requirements set forth in Section 4.1(i)
have at all times been satisfied and duly performed in all material respects.
The names and addresses of all Collection Banks, together with the account
numbers of the Collection Accounts at each Collection Bank and the post office
box number of each Lock-Box are listed on Exhibit III.
(m)    Material Adverse Effect. Since December 31, 2011 no event has occurred
that would have a Material Adverse Effect.
(n)    Names. In the past five (5) years, such Originator has not used any
corporate names, trade names or assumed names other than the name in which such
Originator has executed this Agreement.

8

--------------------------------------------------------------------------------



(o)    Ownership of Buyer. LKQ owns, directly or indirectly, 100% of the issued
and outstanding membership interests of Buyer, free and clear of any Adverse
Claim. Such membership units are validly issued, fully paid and nonassessable,
and there are no options, warrants or other rights to acquire membership units
or other securities of Buyer.
(p)    Not an Investment Company. Such Originator is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
(q)    Compliance with Law. Such Originator has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where a failure to so
comply would not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract and Invoice related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), unless such contravention would not
reasonably be expected to have a Material Adverse Effect. No part of such
Contract or Invoice is in violation of any such law, rule or regulation, except
where such violation would not reasonably be expected to have a Material Adverse
Effect.
(r)    Compliance with Credit and Collection Policy. Such Originator has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract and Invoice, and has not made
any change to such Credit and Collection Policy, other than as permitted under
Section 4.2(c) and in compliance with the notification requirements in Section
4.1(a)(vii).
(s)    Payments to Originators. With respect to each Receivable originated by it
and transferred to Buyer hereunder and prior to the date hereof, the Purchase
Price received by such Originator constitutes reasonably equivalent value in
consideration therefor and such transfer was not made for or on account of an
antecedent debt. No transfer by such Originator of any Receivable hereunder or
prior to the date hereof is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
(t)    Enforceability of Invoice. Each Invoice with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(u)    Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date it came into existence was an
Eligible Receivable on such date.
(v)    Accounting. The manner in which such Originator accounts for the
transactions contemplated by this Agreement does not jeopardize the true sale
analysis.

9

--------------------------------------------------------------------------------



(w)    No Adverse Selection. To the extent that such Originator has retained
Receivables that would be Eligible Receivables but which have not been
transferred to Buyer hereunder, such Originator has not selected those
Receivables to be transferred hereunder in any manner that materially adversely
affects Buyer.
(x)    Compliance with Representations. On and as of the date of each Purchase,
such Originator hereby represents and warrants that all of the other
representations and warranties set forth in this Article II are true and correct
on and as of each such date (and after giving effect to all Receivables in
existence on each such date) as though made on and as of each such date.
ARTICLE III
CONDITIONS OF PURCHASE


Section 3.1    Conditions Precedent to Purchase. The initial Purchase under this
Agreement is subject to the conditions precedent that (a) Buyer shall have
received on or before the date of such purchase those documents listed on
Schedule B and (b) all of the conditions to the initial purchase under the
Purchase Agreement shall have been satisfied or waived in accordance with the
terms thereof.
Section 3.2    Conditions Precedent to Subsequent Payments. Buyer’s obligation
to pay for Receivables coming into existence after the Initial Cutoff Date shall
be subject to the further conditions precedent that (a) the Sale Termination
Date shall not have occurred; and (b) Buyer (or its assigns) shall have received
such other approvals, opinions or documents as it may reasonably request. Each
Originator represents and warrants that the representations and warranties set
forth in Article II are true and correct on and as of the date each Receivable
came into existence as though made on and as of such date.
ARTICLE IV
COVENANTS


Section 4.1    Affirmative Covenants of Originators. Until the date on which
this Agreement terminates in accordance with its terms, each Originator hereby
covenants, as to itself, as set forth below:
(a)    Reporting. Such Originator will maintain, for itself and each of its
respective Subsidiaries, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish or cause
to be furnished to Buyer and its assigns (or, in the case of any of the
following reporting requirements which are publicly available via EDGAR or on
LKQ’s website at http://www.lkqcorp.com, notify the Buyer, the Administrative
Agent and each Managing Agent that such reporting requirement is so available):
(i)    Annual Reporting. Within 90 days after the close of each of its
respective fiscal years, a copy of the audited consolidated balance sheet of LKQ
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures as of

10

--------------------------------------------------------------------------------



the end of and for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing.
(ii)    Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, unaudited
consolidated balance sheet of LKQ and its consolidated Subsidiaries as at the
end of such quarter and the related unaudited consolidated statements of income
and of cash flows for such quarter and the portion of the fiscal year through
the end of such quarter, setting forth in each case in comparative form the
figures as of the end of and for the corresponding period in the previous year,
certified by an Authorized Officer as fairly presenting in all material respects
the financial condition of LKQ and its consolidated Subsidiaries during such
period (subject to normal year end audit adjustments).
(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by an Authorized Officer and dated the date of such annual financial
statement or such quarterly financial statement, as the case may be.
(iv)    Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of LKQ or such Originator, copies of all financial
statements, reports and proxy statements so furnished.
(v)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and reports which such Originator or any of its
Subsidiaries files with the Securities and Exchange Commission.
(vi)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Administrative Agent or any Managing Agent, copies of the same.
(vii)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice indicating such change or amendment.
(viii)    Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Originator as Buyer (or
its assigns) may from time to time reasonably request in order to protect the
interests of Buyer (and its assigns) under or as contemplated by this Agreement.
(b)    Notices. Such Originator will notify the Buyer (and its assigns) in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

11

--------------------------------------------------------------------------------



(i)    Termination Events or Potential Termination Events. The occurrence of
each Termination Event and each Potential Termination Event, by a statement of
an Authorized Officer of such Originator.
(ii)    Material Adverse Effect. The occurrence of any event or condition that
has, or could reasonably be expected to have, a Material Adverse Effect.
(iii)    Defaults Under Other Agreements. The occurrence of a default or an
event of default under any other material financing arrangement pursuant to
which such Originator is a debtor or an obligor.
(iv)    Downgrade of LKQ. Any downgrade in the rating of any Indebtedness of LKQ
by Standard and Poor’s Ratings Group or by Moody’s Investors Service, Inc.,
setting forth the Indebtedness affected and the nature of such change.
(c)    Compliance with Laws and Preservation of Corporate Existence. Such
Originator will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject. Such Originator will preserve and maintain its corporate or
partnership existence, as the case may be, rights, franchises and privileges in
the jurisdiction of its organization and qualify and remain qualified in good
standing as a foreign entity in each jurisdiction where its business is
conducted.
(d)    Audits. Such Originator will furnish to Buyer (and its assigns) from time
to time such information with respect to it and the Receivables as Buyer (or its
assigns) may reasonably request. Such Originator will, from time to time during
regular business hours as requested by Buyer (or its assigns), upon reasonable
notice and at the sole cost of such Originator, permit Buyer (and its assigns)
or their respective agents or representatives, (i) to examine and make copies of
and abstracts from all Records in the possession or under the control of such
Originator relating to its Receivables and the Related Security, including,
without limitation, the related Contracts and Invoices, and (ii) to visit the
offices and properties of such Originator for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Originator’s financial condition or its Receivables and the Related Security or
such Originator’s performance under any of the Transaction Documents or such
Originator’s performance under the Contracts and Invoices and, in each case,
with any of the officers or employees of such Originator having knowledge of
such matters; provided that such Originator shall not be required to pay for the
costs of such audit if (i) collectively, the Originators have paid the costs of
at least one (1) other audit occurring during the twelve (12) month period
immediately preceding such audit, (ii) no Termination Event has occurred and
(iii) the results of the previous audits were acceptable to Buyer (or its
assigns).
(e)    Keeping and Marking of Records and Books.
(i)    Such Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing its Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables originated by it (including, without limitation, records adequate to

12

--------------------------------------------------------------------------------



permit the immediate identification of each new Receivable and all Collections
of and adjustments to each existing Receivable). Such Originator will give Buyer
(and its assigns) notice of any material change in the administrative and
operating procedures referred to in the previous sentence.
(ii)    Such Originator will (A) on or prior to the date hereof, mark its master
data processing records and other books and records relating to its Receivables
with a legend, acceptable to Buyer (and its assigns), describing Buyer’s
ownership interests in such Receivables and further describing the further sale
of such Receivables to the Administrative Agent (on behalf of the Purchasers)
under the Purchase Agreement (or, if any master data processing records cannot
be marked with a legend, mark the related physical records with such a stamped
legend no less frequently than monthly) and (B) upon the request of Buyer (or
its assigns) at any time following the occurrence of an Amortization Event under
the Purchase Agreement, (x) mark each Invoice which constitutes chattel paper or
an instrument related to its Receivables with a legend describing Buyer’s
ownership interests in its Receivables and further describing the further sale
of such Receivables to the Administrative Agent (on behalf of the Purchasers)
and (y) deliver to Buyer (or its assigns) copies of all Contracts and Invoices
(including, without limitation, all multiple originals of any such Contract and
Invoice which constitutes chattel paper or an instrument) relating to its
Receivables.
(f)    Compliance with Contracts and Credit and Collection Policy. Such
Originator will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the applicable
Contracts related to its Receivables, and (ii) comply in all respects with the
Credit and Collection Policy in regard to each such Receivable and the related
Contract and Invoice. Such Originator will pay when due any taxes payable in
connection with its Receivables, exclusive of taxes on or measured by income or
gross receipts of Buyer and its assigns.
(g)    Ownership. Such Originator will take all necessary action to establish
and maintain, irrevocably in Buyer, legal and equitable title to the Receivables
originated by it, and the Related Security and the Collections with respect
thereto, free and clear of any Adverse Claims other than Adverse Claims in favor
of Buyer (and its assigns), (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Buyer’s interest in such Receivables, Related Security and Collections and such
other action to perfect, protect or more fully evidence the interest of Buyer as
Buyer (or its assigns) may reasonably request).
(h)    Purchasers’ Reliance. Such Originator acknowledges that the
Administrative Agent and the Purchasers are entering into the transactions
contemplated by the Purchase Agreement in reliance upon Buyer’s identity as a
legal entity that is separate from such Originator and any Affiliates thereof.
Therefore, from and after the date of execution and delivery of this Agreement,
such Originator will take all reasonable steps including, without limitation,
all steps that Buyer or any assignee of Buyer may from time to time reasonably
request to maintain Buyer’s identity as a separate legal entity and to make it
manifest to third parties that Buyer is an entity with assets and liabilities
distinct from those of such Originator and any Affiliates thereof and not just a
division of such Originator or Affiliate. Without

13

--------------------------------------------------------------------------------



limiting the generality of the foregoing and in addition to the other covenants
set forth herein, such Originator (i) will not hold itself out to third parties
as liable for the debts of Buyer nor purport to own the Receivables and other
assets acquired by Buyer, (ii) will take all other actions necessary on its part
to ensure that Buyer is at all times in compliance with the covenants set forth
in Section 7.1(i) of the Purchase Agreement and (iii) will cause all tax
liabilities arising in connection with the transactions contemplated herein or
otherwise to be allocated between such Originator and Buyer on an arm’s-length
basis and in a manner consistent with the procedures set forth in U.S. Treasury
Regulations §§1.1502-33(d) and 1.1552-1.
(i)    Collections. Such Originator will cause (1) all Collections to be
remitted to either a Lock-Box or a Collection Account, (2) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (3) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to such Originator or
any Affiliate of such Originator, such Originator will remit (or will cause all
such payments to be remitted) directly to a Collection Bank for deposit into a
Collection Account within two (2) Business Days following receipt thereof and,
at all times prior to such remittance, such Originator will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of Buyer and its assigns. Such Originator will transfer exclusive
ownership, dominion and control of each Lock-Box and Collection Account owned by
it to Buyer and, will not grant the right to take dominion and control of any
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event to any Person, except to Buyer (and its assigns) as contemplated by
this Agreement and the Purchase Agreement.
(j)    Taxes. Such Originator will file all tax returns and reports required by
law to be filed by it and promptly pay all taxes and governmental charges at any
time owing.
(k)    Insurance. Such Originator will maintain in effect, or cause to be
maintained in effect, at such Originator’s own expense, such casualty and
liability insurance as such Originator deems appropriate in its good faith
business judgment.
Section 4.2    Negative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms, each Originator hereby
covenants, as to itself, that:
(a)    Name Change, Offices and Records. Such Originator will not change its
name (within the meaning of Section 9-507(c) of any applicable enactment of the
UCC) or its identity, corporate structure, jurisdiction of organization, or
relocate its chief executive office or any office where Records are kept unless
it shall have: (i) given the Buyer and the Administrative Agent at least thirty
(30) days’ prior written notice thereof, (ii) delivered to the Buyer and the
Administrative Agent all financing statements, instruments and other documents
requested by the Buyer or the Administrative Agent in connection with such
change so that Buyer and the Administrative Agent, for the benefit of itself and
the Purchasers, continue to have a first priority, perfected ownership or
security interest in the Receivables, the Related Security and any Collections
thereon, and (iii) in the case of a change of the jurisdiction of organization,
delivered to the Administrative Agent an opinion of counsel in form and
substance satisfactory to the Administrative Agent, as to such organization and
the applicable Originator's valid existence

14

--------------------------------------------------------------------------------



and good standing and the perfection and priority of the Buyer's and the
Administrative Agent’s ownership or security interest in the Receivables, the
Related Security and any Collections thereon.
(b)    Change in Payment Instructions to Obligors. Such Originator will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless Buyer (or its assigns) shall have received, at least
ten (10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that such Originator may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.
(c)    Modifications to Contracts, Invoices and Credit and Collection Policy.
Such Originator will not amend, modify or otherwise make any change to the
Credit and Collection Policy or any Contract or Invoice that could adversely
affect the collectibility of the Receivables or decrease the credit quality of
any newly created Receivables. Except as otherwise permitted in its capacity as
Servicer pursuant to Article VIII of the Purchase Agreement, LKQ will not
extend, amend or otherwise modify the terms of any Receivable or any Invoice
related thereto other than in accordance with the Credit and Collection Policy,
other than with the prior written consent of the Buyer (and its assigns) in
compliance with the notification requirements in Section 4.1(a)(vii).
(d)    Sales, Liens. Such Originator will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract or
Invoice under which any Receivable arises, or any Lock-Box or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of Buyer provided
for herein), and such Originators will defend the right, title and interest of
Buyer in, to and under any of the foregoing property, against all claims of
third parties claiming through or under such Originator.
(e)    No Adverse Selection. To the extent that such Originator has retained
Receivables that would be Eligible Receivables but which have not been
transferred to Buyer hereunder, such Originator will not select those
Receivables to be transferred hereunder in any manner that materially adversely
affects Buyer.
(f)    Accounting for Purchase. Such Originator will not, and will not permit
any Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than the
sale of its Receivables and the Related Security by such Originator to Buyer or
in any other respect account for or treat the transactions contemplated hereby
in any manner other than as a sale of such Receivables and the Related Security
by such Originator to Buyer except to the extent that such transactions are not
recognized on account of consolidated financial reporting in accordance with
generally accepted accounting principles.

15

--------------------------------------------------------------------------------



ARTICLE V
ADMINISTRATION AND COLLECTION


Section 5.1    Designation of Servicer. Buyer is acquiring the Receivables from
the Originators with all of the associated rights and obligations, including the
obligation to service the Receivables. LKQ has, however, been designated, and
has agreed to act as Servicer (as defined in the Purchase Agreement) for
Purchaser pursuant to the terms of the Purchase Agreement and to perform all of
the duties and obligations of the Servicer set forth herein and in the Purchase
Agreement with respect to the Receivables, Related Security related thereto and
Collections thereof, and Buyer consents to such designation.
Section 5.2    Responsibilities of LKQ and Originators. Anything herein to the
contrary notwithstanding, the exercise by Buyer (or its assignees) of its rights
hereunder shall not release LKQ, as Servicer, or any Originator from any of
their duties or obligations with respect to any Receivables or under the related
Contracts or Invoices. Buyer shall not be obligated to perform the obligations
of LKQ or either Originator, and so long as LKQ is Servicer under the Purchase
Agreement or Section 5.3 of this Agreement, Buyer shall have no obligation or
liability with respect to any Receivables or related Contracts or Invoices.
Section 5.3    Termination of Purchase Agreement. Upon termination of the
Purchase Agreement for any reason, and if this Agreement shall not be terminated
and shall remain in full force and effect, LKQ shall continue to be designated
as, and hereby agrees to perform all of the duties and obligations of, Servicer
for Buyer with respect to the Receivables, Related Security related thereto and
Collections thereof, pursuant to the same terms and conditions as provided in
Article VIII of the Purchase Agreement, which terms and conditions are hereby
incorporated by reference (and modified as may be appropriate to conform to this
Agreement). In consideration of LKQ’s agreement to perform such duties and
obligations, Buyer agrees to pay over to LKQ a fee on the first calendar day of
each month, in arrears for the immediately preceding month, equal to the actual
servicing costs of the Servicer during such month plus 5% of such actual
servicing costs, as compensation for its servicing activities.
ARTICLE VI
TERMINATION EVENTS


Section 6.1    Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:
(a)    Any Originator shall fail (i) to make any payment or deposit required
hereunder when due, (ii) to observe or perform any covenant set forth in Section
4.2 and such failure shall continue for two (2) consecutive Business Days or
(iii) to perform or observe any term, covenant or agreement hereunder (other
than as referred to in clauses (i) and (ii) of this paragraph (a)) or any other
Transaction Document to which it is a party and such failure shall continue for
fifteen (15) consecutive Business Days.
(b)    Any material representation, warranty, certification or statement made by
any Originator in this Agreement, any other Transaction Document or in any other
document

16

--------------------------------------------------------------------------------



delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made.
(c)    Failure of any Originator or any of its respective Subsidiaries to pay
any Indebtedness when due, which individually or together with other such
Indebtedness as to which any such failures exists has an aggregate outstanding
principal amount in excess of $50,000,000 (hereinafter, “Material
Indebtedness”); or the default by any Originator or any of its respective
Subsidiaries in the performance of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created or is
governed, the effect of which is to cause, or to permit the holder or holders of
such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any such Material Indebtedness of any
Originator or any of its respective Subsidiaries shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.
(d)    (i) Any Originator or any of its respective Subsidiaries shall generally
not pay its debts as such debts become due or shall admit in writing its
inability to pay its debts generally or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Originator or any of its respective Subsidiaries seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property or (ii) any Originator or any of its respective Subsidiaries shall
take any corporate action to authorize any of the actions set forth in the
foregoing clause (i) of this subsection (d).
(e)    One or more final judgments for the payment of money in any amount of
$50,000,000 or more individually or in the aggregate, shall be entered against
any Originator or any of their respective Subsidiaries on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for forty-five (45)
consecutive days without a stay of execution.
Section 6.2    Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
Sale Termination Date to have occurred, whereupon the Sale Termination Date
shall forthwith occur, without demand, protest or further notice of any kind,
all of which are hereby expressly waived by Originators and (ii) to the fullest
extent permitted by applicable law, declare that the Default Fee shall accrue
with respect to any amounts then due and owing by any Originators to Buyer. The
aforementioned rights and remedies shall be in addition to all other rights and
remedies of Buyer and its assigns available under this Agreement, by operation
of law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

17

--------------------------------------------------------------------------------



ARTICLE VII


INDEMNIFICATION


Section 7.1    Indemnities by Originators. Without limiting any other rights
that Buyer may have hereunder or under applicable law, each Originator, jointly
and severally, hereby agrees to indemnify Buyer and its assigns, officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys’ fees (which attorneys
may be employees of Buyer) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by Buyer of an interest in the
Receivables, excluding, however:
(i)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(ii)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
(iii)    taxes imposed by the United States, by the jurisdiction in which such
Indemnified Party’s principal executive office is located, or by any other
jurisdiction where such Indemnified Party has established a taxable nexus other
than in connection with the transactions contemplated by this Agreement, on or
measured by the overall net income of such Indemnified Party to the extent that
the computation of such taxes is consistent with the Intended Characterization,
but not including any such taxes resulting from the adoption after the date
hereof of any law or any amendment or change in the interpretation of any
existing or future law that subjects such Indemnified Party to taxes that would
not be imposed by any law or the interpretation thereof existing on the date
hereof (except for changes in the rate of such taxes);
provided, however, that nothing contained in this sentence shall limit the
liability of Originators or limit the recourse of Buyer to Originators for
amounts otherwise specifically provided to be paid by Originators under the
terms of this Agreement. Without limiting the generality of the foregoing
indemnification, each Originator shall, jointly and severally, indemnify the
Indemnified Parties for Indemnified Amounts (including, without limitation,
losses in respect of uncollectible receivables, regardless of whether
reimbursement therefor would constitute recourse to Originator) relating to or
resulting from:
(i)    any representation or warranty made by such Originator (or any officers
of such Originator) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by such
Originator pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

18

--------------------------------------------------------------------------------



(ii)    the failure by such Originator, to comply with any applicable law, rule
or regulation with respect to any Receivable, Contract or Invoice related
thereto, or the nonconformity of any Receivable, Contract or Invoice included
therein with any such applicable law, rule or regulation or any failure of such
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract or Invoice;
(iii)    any failure of such Originator to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;
(iv)    any products liability or similar claim arising out of or in connection
with merchandise, insurance or services that are the subject of any Contract,
Invoice or any Receivable;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
or similar proceeding of the Obligor) of the Obligor to the payment of any
Receivable (including, without limitation, a defense based on such Receivable or
the related Invoice or Contract not being a legal, valid and binding obligation
of such Obligor enforceable against it in accordance with its terms, other than
as a result of bankruptcy or other similar proceeding), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
(vi)    the commingling of Collections of Receivables at any time with other
funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of a Purchase, the ownership of the Receivables
or any other investigation, litigation or proceeding relating to such Originator
in which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;
(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(ix)    any Termination Event described in Section 6.1(d);
(x)    any failure to vest and maintain vested in Buyer, or to transfer to
Buyer, legal and equitable title to, and ownership of, the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim;
(xi)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws;

19

--------------------------------------------------------------------------------



(xii)    any action or omission by such Originator which reduces or impairs the
rights of Buyer with respect to any Receivable or the value of any such
Receivable; and
(xiii)    any attempt by any Person to void the Purchase (or contribution)
hereunder under statutory provisions or common law or equitable action.
Section 7.2    Other Costs and Expenses. Originators shall pay to Buyer on
demand all costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder.
Originators shall pay to Buyer on demand any and all costs and expenses of
Buyer, if any, including reasonable outside counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following a
Termination Event.
ARTICLE VIII
MISCELLANEOUS


Section 8.1    Waivers and Amendments.
(a)    No failure or delay on the part of Buyer (or its assigns) in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Originator, the Buyer and, so long as
the Purchase Agreement is in effect, the Administrative Agent and each the
Managing Agent.
Section 8.2    Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing (including bank wire or electronic
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth on
the signature pages hereof or at such other address or facsimile number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective (i)
if given by telecopy, upon the receipt thereof, (ii) if given by mail, three (3)
Business Days after the time such communication is deposited in the mail with
first class postage prepaid or (iii) if given by any other means, when received
at the address specified in this Section 8.2.
Section 8.3    Protection of Ownership Interests of Buyer.
(a) Each Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be

20

--------------------------------------------------------------------------------



necessary or desirable, or that Buyer (or its assigns) may request, to perfect,
protect or more fully evidence the sale of the Receivables and the Collections
and Related Security therefor, or to enable Buyer (or its assigns) to exercise
and enforce their rights and remedies hereunder. At any time after the
occurrence of an Amortization Event under the Purchase Agreement, Buyer (or its
assigns) may, at the applicable Originator’s sole cost and expense, direct such
Originator to notify the Obligors of Receivables originated by such Originator
of the ownership interests of Buyer under this Agreement and may also direct
that payments of all amounts due or that become due under any or all Receivables
be made directly to Buyer or its designee. Such Originator shall, at the request
of Buyer (or its assigns) withhold the identity of Buyer in any such
notification.
(b)    If any Originator fails to perform any of its obligations hereunder,
Buyer (or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligation, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by the applicable
Originator as provided in Section 7.2. Each Originator irrevocably authorizes
Buyer (and its assigns) at any time and from time to time in the sole discretion
of Buyer (or its assigns), and appoints Buyer (and its assigns) as its
attorney(es)-in-fact, to act on behalf of such Originator (i) to execute on
behalf of such Originator as debtor and to file financing statements necessary
or desirable in Buyer’s (or its assigns’) sole discretion to perfect and to
maintain the perfection and priority of the interest of Buyer in the Receivables
and (ii) to file a carbon, photographic or other reproduction of this Agreement
or any financing statement with respect to the Receivables as a financing
statement in such offices as Buyer (or its assigns) in their sole discretion
deem necessary or desirable to perfect and to maintain the perfection and
priority of Buyer’s interests in the Receivables. This appointment is coupled
with an interest and is irrevocable.
Section 8.4    Confidentiality.
(a)    Each Originator shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential proprietary information with respect to the Administrative Agent,
the Managing Agents and the Purchasers and their respective businesses obtained
by it or them in connection with the structuring, negotiating and execution of
the transactions contemplated herein, except that (i) such Originator and its
officers and employees may disclose such information to such Originator’s
accountants and attorneys and as required by any applicable law or order of any
judicial or administrative proceeding, including, without limitation, any public
disclosures and filings required by applicable law, (ii) such Originator and its
officers and employees may disclose the Transaction Documents, other than the
Fee Letter (or any information contained in the Fee Letter that may also be
contained in any other Transaction Document), to any institution providing
financial services to such Originator, pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the
Administrative Agent (as assignee of Buyer), and (iii) such Originator and its
officers and employees may disclose such information required to be disclosed
hereunder (for example, the filing of UCC financing statements), and (iv) such
Originator and its officers and employees may disclose such information
necessary to be disclosed to enforce its rights under the Transaction Documents
or to perform or defend its obligations under the Transaction Documents.

21

--------------------------------------------------------------------------------



(b)    Anything herein to the contrary notwithstanding, but subject to the
proviso in the last sentence of this clause (b), each Originator hereby consents
to the disclosure of any nonpublic information with respect to it (i) to Buyer,
the Administrative Agent, the Managing Agents or the Purchasers by each other,
(ii) by Buyer, the Administrative Agent, the Managing Agents or the Purchasers
to any prospective or actual assignee or participant of any of them or (iii) by
the Administrative Agent, any Managing Agent, or any Purchaser to any rating
agency, Commercial Paper dealer or provider of a surety, guaranty or credit or
liquidity enhancement to its related Conduit or Related CP Issuer or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which any Managing Agent acts as the administrative agent and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing. In addition, the Purchasers, the Managing Agents and the
Administrative Agent may disclose any such nonpublic information pursuant to any
law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law), provided that each of the Administrative Agent, each
Managing Agent and each Purchaser shall provide an acknowledgement that
information furnished to it pursuant to this Agreement and the other Transaction
Documents may include material non-public information concerning the Originators
or their respective securities, and shall confirm that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including federal and state securities
laws.
Section 8.5    Bankruptcy Petition. Each Originator and Buyer each hereby
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all outstanding senior Indebtedness of each Conduit, it
will not institute against, or join any other Person in instituting against,
such Conduit, as applicable, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.
Section 8.6    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK.
Section 8.7    CONSENT TO JURISDICTION. EACH ORIGINATOR HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN
NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH ORIGINATOR PURSUANT TO THIS
AGREEMENT AND SUCH ORIGINATOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY ORIGINATOR IN THE COURTS
OF ANY OTHER JURISDICTION. ANY JUDICIAL

22

--------------------------------------------------------------------------------



PROCEEDING BY ANY ORIGINATOR AGAINST BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE
THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
ORIGINATOR PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
YORK, NEW YORK.
Section 8.8    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED PURSUANT TO
THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
Section 8.9    Integration; Binding Effect; Survival of Terms.
(a)    This Agreement, the Subordinated Notes and each Collection Account
Agreement contain the final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof superseding all prior oral or written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Originator pursuant to
Article II, (ii) the indemnification and payment provisions of Article VII, and
Section 8.5 shall be continuing and shall survive any termination of this
Agreement.
Section 8.10    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Section 8.11    Joinder of Originators. Subject to the approval of the
Administrative Agent, any wholly-owned domestic Subsidiary of LKQ may become an
Originator hereunder by entering into a Joinder Agreement with Buyer. From and
after the effective date of such Joinder Agreement, subject to the terms and
conditions set forth therein, and upon the Administrative Agent’s receipt of
each other agreement, document, lien search

23

--------------------------------------------------------------------------------



report, financing statement, opinion and certificate requested by the
Administrative Agent, such Subsidiary shall become a party hereto as an
Originator, entitled to the rights and subject to the obligations of an
Originator hereunder.
Section 8.12    Subordination.  (a) The Originators agree that any indebtedness,
obligation or claim it may from time to time hold or otherwise have (including,
without limitation, any obligation or claim in respect of the Subordinated
Loans) against the Buyer or any assets or properties of the Buyer, whether
arising hereunder or otherwise existing, shall be subordinate in right of
payment to the prior payment in full of all Obligations; provided, however, that
so long as no “Event of Termination” (as defined in the Purchase Agreement) has
occurred and is continuing, the Originators may accept payments of any such
obligations. In addition, the Originators acknowledge the subordination
provisions set forth in the promissory note evidencing the Subordinated Loans
(the “Subordinated Note”), the form of which is attached hereto as Exhibit VII,
and agrees to be bound thereby. The subordination provisions contained herein
and in such promissory note are for the direct benefit of, and may be enforced
by, each of the Persons to whom Obligations are owed.
(b) Except as otherwise provided herein, the obligations and liabilities of the
Originators under this Agreement and the other Transaction Documents
(collectively, the “Originator Obligations”) shall not be subject to deduction
of any kind or type, except by payment in full of the amount thereof in
accordance with the terms thereof. The Originators hereby waive any right it may
now or at any time hereafter have to set-off against any Originator Obligation
any obligation or liability from time to time owing by the Originators to the
Buyer except as expressly set forth herein.
Section 8.13    Termination. Upon termination of the Purchase Agreement for any
reason and if this Agreement is not terminated, all references herein to, and
all provisions herein related to, the Purchase Agreement, the Conduits, the
Managing Agents, the Financial Institutions, the Purchasers, the Administrative
Agent, the Collection Accounts, the Lock Box Accounts and other terms specific
to the Purchase Agreement, shall be of no further effect, except such provisions
as the Originators and Buyer may continue in effect, delete or amend in an
amendment to this Agreement upon such termination of the Purchase Agreement. If
Buyer thereafter enters into agreements to sell Receivables to other purchasers,
the Originators agree to amend this Agreement accordingly on terms similar to
those herein relating to the Purchase Agreement.



24

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first set forth
herein.
KEYSTONE AUTOMOTIVE INDUSTRIES, INC.


By:    /s/ JOHN S. QUINN            
Name: John S. Quinn
Title: VP and CFO


Address:    500 West Madison Street
Suite 2800
Chicago, Illinois 60661
Attention: Manager Kyle Treat
Fax: 866-669-2811        




GREENLEAF AUTO RECYCLERS, LLC

By:    /s/ JOHN S. QUINN            
Name: John S. Quinn
Title: VP and CFO
Address:    500 West Madison Street
Suite 2800
Chicago, Illinois 60661
Attention: Manager Kyle Treat
Fax: 866-669-2811        





Signature Page to
Receivables Sale Agreement

--------------------------------------------------------------------------------





LKQ RECEIVABLES FINANCE COMPANY, LLC

By:    /s/ JOHN S. QUINN            
Name: John S. Quinn
Title: VP and CFO




Address:    500 West Madison Street
Suite 2800
Chicago, Illinois 60661
Attention: Manager Kyle Treat
Fax: 866-669-2811        





--------------------------------------------------------------------------------

Exhibit I


Definitions



This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits, Schedules and Annexes thereto, capitalized terms
have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof). If a capitalized term is
used in the Agreement, or any Exhibit, Schedule or Annex thereto, and not
otherwise defined therein or in this Exhibit I, such term shall have the meaning
assigned thereto in Exhibit I to the Purchase Agreement.
“Administrative Agent” has the meaning set forth in the Preliminary Statements
to the Agreement.
“Agreement” means this Agreement.
“Authorized Officer” means, with respect to an Originator, its corporate
controller, treasurer or chief financial officer.
“Base Rate” means a rate per annum equal to the corporate base rate, prime rate
or base rate of interest, as applicable, announced by the Administrative Agent
from time to time, changing when and as such rate changes.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York and The Depository Trust Company of New York is open
for business.
“Buyer” has the meaning set forth in the preamble to the Agreement.
“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement. The first Calculation Period shall commence on
the date of the Purchase of Receivables hereunder and the final Calculation
Period shall terminate on the Sale Termination Date.
“Change of Control” means (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
"beneficial owner" (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange
Act), directly or indirectly, of more than 30% of the outstanding common stock
of the Company; (ii) LKQ shall cease to own, free and clear of all Adverse
Claims, directly or indirectly, all of the outstanding partnership interests,
membership interests, voting stock or other ownership interests, as applicable,
in any Originator or (iii) Keystone shall cease to own directly, free and clear
of all Adverse Claims (other than liens on the equity interests of Buyer to
secure the obligations of LKQ and its Subsidiaries under LKQ’s senior credit
facilities), all of the outstanding shares of voting stock of the Buyer.





--------------------------------------------------------------------------------



“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit III.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
“Contract” means, with respect to any Receivables, any and all instruments,
agreements or other writings (other than the related Invoice) pursuant to which
such Receivable arises or which evidences such Receivable.
“Credit and Collection Policy” means the Originators’ credit and collection
policies and practices relating to Contracts, Invoices and Receivables existing
on the date hereof and summarized in Exhibit V, as modified from time to time in
accordance with the Agreement.
“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Base Rate, plus (ii) 2.0% per annum.
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in Section 1.3(a) of the Agreement.
“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to Buyer of financing its investment in the
Receivables during such period, (ii) the risk of nonpayment by the Obligors and
(iii) the cost of servicing the Receivables. Originators and Buyer may agree
from time to time to change the Discount Factor based on changes in one or more
of the items affecting the calculation thereof, provided that any change to the
Discount Factor shall take effect as of the commencement of a Calculation
Period, shall apply only prospectively and shall not affect the Purchase Price
payment in respect of Purchase which occurred during any Calculation Period
ending prior to the Calculation Period during which Originators and Buyer agree
to make such change.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended and any successor statute thereto.
“Finance Charges” means, with respect to a Receivable, any finance, interest,
late payment charges or similar charges owing by an Obligor pursuant to the
related Contract and Invoice.
“Indebtedness” has the meaning set forth in Exhibit XII to the Purchase
Agreement.
“Intended Characterization” means, for income tax purposes, the characterization
of the acquisition by the Purchasers of the Receivables Assets under the
Purchase Agreement as

2

--------------------------------------------------------------------------------



a loan or loans by the Purchasers to Buyer secured by the Receivables, the
Related Security and the Collections.
“Invoice” means, with respect to any Receivable, an invoice in substantially the
form of one of the form invoices set forth on Exhibit VI hereto or otherwise
approved by the Buyer (and its assigns) in writing.
“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit VIII hereto executed by a Subsidiary of LKQ and Buyer pursuant to
Section 8.11 hereof.
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit III.
“LKQ” means LKQ Corporation, a Delaware corporation, together with its successor
and permitted assigns.
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Originator and its respective Subsidiaries taken
as a whole, (ii) the ability of any Originator to perform its respective
obligations under the Agreement or any other Transaction Document, (iii) the
legality, validity or enforceability of the Agreement or any other Transaction
Document, (iv) the Buyer’s, the Administrative Agent’s, any Managing Agent’s or
any Purchaser’s interest in the Receivables generally or in any significant
portion of the Receivables, the Related Security or the Collections with respect
thereto, or (v) the collectibility of the Receivables generally or of any
material portion of the Receivables.
“Maximum Subordinated Loan Amount” means, on any date, the least of:
(A) an amount equal to the sum of (i) the aggregate Outstanding Balance of the
Receivables at such time, minus (ii) the sum of (a) the aggregate Capital
outstanding at such time, plus (b) the Aggregate Reserves minus (iii) than the
aggregate outstanding principal balance of the Subordinated Loans (including the
Subordinated Loans proposed to be made on such date); and
(B) the maximum Subordinated Loan that could be borrowed without rendering the
Buyer’s Net Worth less than the Required Capital Amount.
For purposes of the calculation set forth in (B), the following terms have the
following meanings:
“Buyer’s Net Worth” shall mean the excess, if any of (a) the aggregate
Outstanding Balance of the Receivables at such time, over (b) the sum of:
(i) the aggregate Capital outstanding at such time, plus
(ii) the aggregate outstanding principal balance of the Subordinated Loans
(including any Subordinated Loan proposed to be made on the date of
determination), as

3

--------------------------------------------------------------------------------



calculated on the last Business Day of the Calculation Period preceding the date
of determination.
“Obligor” means a Person obligated to make payments pursuant to a Contract
and/or Invoice.
“Original Balance” means, with respect to any Receivable, the Outstanding
Balance of such Receivable on the date it was purchased by Buyer.
“Originator” and “Originators” have the meanings set forth in the preamble to
the Agreement.
“Potential Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.
“Purchase” means each purchase or receipt of a contribution pursuant to Section
1.1 of the Agreement by Buyer from the applicable Originator of the Receivables
originated by such Originator, the Related Security and the Collections related
thereto, together with all related rights in connection therewith.
“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
the Agreement.
“Purchase Price” means, with respect to any Purchase on any date, the aggregate
price to be paid by Buyer to the applicable Originator for such Purchase in
accordance with Section 1.2 of the Agreement for the Receivables, Collections
and Related Security being sold to Buyer by such Originator on such date, which
price shall equal (a) if the capital account of such Originator in Buyer is not
being increased as consideration for such purchase, equal the product of (x) the
Original Balance of such Receivables, multiplied by (y) one minus the Discount
Factor then in effect and (b) if the capital account of such Originator in Buyer
is being increased as consideration for such purchase, the Original Balance of
such Receivables.
“Purchase Price Credit” has the meaning set forth in Section 1.3 of the
Agreement.
“Purchaser” means any Conduit or a Financial Institution, as applicable.
“Receivable” means all indebtedness and other obligations owed to the applicable
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Agreement or otherwise) or Buyer (after giving effect to
the transfers under the Agreement or otherwise) or in which the Buyer or the
applicable Originator has a security interest or other interest, including,
without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the sale of goods or the rendering of services by the applicable Originator
and further includes, without limitation, the obligation to pay any Finance
Charges with respect thereto. Indebtedness and other rights and obligations
arising from any one transaction, including, without limitation, indebtedness
and other rights and obligations represented by an individual Invoice, shall
constitute a Receivable separate from a Receivable consisting of the
indebtedness and other

4

--------------------------------------------------------------------------------



rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or the applicable Originator treats such indebtedness, rights or
obligations as a separate payment obligation. The term “Receivable” shall not
include any Excluded Receivable.
“Records” means, with respect to any Receivable, all Contracts, Invoices, and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.
“Related Security” means, with respect to any Receivable:
(i)    all of the applicable Originator’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale,
financing or lease of which by the applicable Originator gave rise to such
Receivable, and all insurance contracts with respect thereto,
(ii)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
(iv)    all service contracts and other contracts and agreements associated with
such Receivable,
(v)    all Records (other than Contracts) related to such Receivable and all
rights (with respect to enforcement or otherwise) under the Contracts related to
such Receivable, and
(vi)    all proceeds of any of the foregoing.
“Required Capital Amount” means as of any date of determination, an amount equal
to three percent (3%) of the Purchase Limit under the Purchase Agreement at such
time.
“Sale Termination Date” means the earliest to occur of (i) the date on which the
Buyer or an Originator specifies upon at least 10 days’ written notice to the
other parties hereto, (ii) the Business Day specified in a written notice from
Buyer to Originators following the occurrence of any Termination Event, and
(iii) the date on which the Buyer and the Originators mutually agree this
Agreement shall terminate; provided, that in no event shall the Sale Termination
Date occur prior to the date on which the Purchase Agreement terminates.

5

--------------------------------------------------------------------------------



“Settlement Date” means the third calendar day following each Monthly Reporting
Date (or such other day as agreed to by the Buyer), or, if such day is not a
Business Day, the next succeeding Business Day.
“Subordinated Loan” has the meaning set forth in Section 1.1(b)(iii) of the
Agreement. The obligations of the Buyer in respect of Subordinated Loans shall
be evidenced by the Subordinated Loan Notes.
“Subordinated Note” means a promissory note in substantially the form of Exhibit
VII hereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
“Termination Event” has the meaning set forth in Section 6.1 of the Agreement.
“Transaction Documents” means, collectively, this Agreement, each Collection
Account Agreement, the Subordinated Notes and all other instruments, documents
and agreements executed and delivered in connection herewith.
All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9.



6

--------------------------------------------------------------------------------

Table of Contents


Page

ARTICLE I AMOUNTS AND TERMS
1


 
 
 
Section 1.1
Purchase of Receivables
1


Section 1.2
Payment for the Purchase
3


Section 1.3
Purchase Price Credit Adjustments. If on any day:
4


Section 1.4
Payments and Computations, Etc.
4


Section 1.5
Transfer of Records
5


Section 1.6
Characterization
5


 
 
 
ARTICLE II REPRESENTATIONS AND WARRANTIES
6


 
 
 
Section 2.1
Representations and Warranties of Originators
6


 
 
 
ARTICLE III CONDITIONS OF PURCHASE
10


 
 
 
Section 3.1
Conditions Precedent to Purchase
10


Section 3.2
Conditions Precedent to Subsequent Payments
10


 
 
 
ARTICLE IV COVENANTS
10


 
 
 
Section 4.1
Affirmative Covenants of Originators
10


Section 4.2
Negative Covenants of Originators
14


 
 
 
ARTICLE V ADMINISTRATION AND COLLECTION
16


 
 
 
Section 5.1
Designation of Servicer
16


Section 5.2
Responsibilities of LKQ and Originators
16


Section 5.3
Termination of Purchase Agreement
16


 
 
 
ARTICLE VI TERMINATION EVENTS
16


 
 
 
Section 6.1
Termination Events
16


Section 6.2
Remedies
17


 
 
 
ARTICLE VII INDEMNIFICATION
18


 
 
 
Section 7.1
Indemnities by Originators
18


Section 7.2
Other Costs and Expenses
20


 
 
 
ARTICLE VIII MISCELLANEOUS
20


 
 
 
Section 8.1
Waivers and Amendments
20


Section 8.2
Notices
20




i

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

Section 8.3
Protection of Ownership Interests of Buyer
20


Section 8.4
Confidentiality
21


Section 8.5
Bankruptcy Petition
22


Section 8.6
CHOICE OF LAW
22


Section 8.7
CONSENT TO JURISDICTION
22


Section 8.8
WAIVER OF JURY TRIAL
23


Section 8.9
Integration; Binding Effect; Survival of Terms
23


Section 8.10
Counterparts; Severability; Section References
23


Section 8.11
Joinder of Originators
23


Section 8.12
Termination
24






ii

--------------------------------------------------------------------------------




Exhibits and Schedules
EXHIBIT I
—
Definitions
EXHIBIT II
—
Principal Place of Business; Location(s) of Records; Federal Employer
Identification Number; Other Names
EXHIBIT III
—
Lock-Boxes; Collection Accounts; Collection Banks
EXHIBIT IV
—
Form of Compliance Certificate
EXHIBIT V
—
Credit and Collection Policy
EXHIBIT VI
—
Forms of Invoice
EXHIBIT VII
—
Form of Subordinated Note
EXHIBIT VIII
—
Form of Joinder Agreement
SCHEDULE A
—
Pending Litigation
SCHEDULE B
—
List of Documents to Be Delivered to Buyer Prior to the Purchase



CHICAGO4 1045976v1 February 7, 2000 (02:32pm)




